Citation Nr: 1610458	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected coronary artery disease with congestive heart failure, status post pacemaker, and hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel





INTRODUCTION

The Veteran had active service from October 1970 to April 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for erectile dysfunction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated.  

This claim was previously before the Board in June 2015, at which time the Board noted that, in his March 2011 substantive appeal, the Veteran requested a Board hearing at the local RO in St. Petersburg, Florida, before a Veterans Law Judge, which was subsequently scheduled for February 2015, and that notice was sent to the Veteran at an address in Georgetown, Florida.  However, that notice was returned to sender with the notation "forward time exp[ired]," reflecting that the Veteran likely moved during the pendency of this appeal.  As such, the Board remanded the appeal with instructions to update the Veteran's mailing address and to then schedule the Veteran for another Board hearing at the local RO.  

Subsequent to the Board's June 2015 Remand, another notice letter was sent in August 2015 indicating that the Board had scheduled the Veteran for a hearing before a Veterans Law Judge for October 7, 2015 at 10:30am.  In September 2015, a second notice letter was sent reminding the Veteran of his hearing before a Veterans Law Judge scheduled for October 7, 2015 at 10:30am.  However, both of these correspondences were mailed to the same address in Georgetown, Florida, from which the previous correspondence was returned.  There is no indication in the claims file that an attempt was made to contact the Veteran via other means (i.e., e-mail or telephone) to inquire as to his current mailing address, as explicitly instructed in the Board's June 2015 Remand.  As stated by the Veteran's representative in his February 2016 Informal Hearing Presentation, "the RO failed to verify his correct address and instead sent notification letters concerning a newly scheduled Travel Board BVA hearing to the same address that his previous notifications had been mailed."  As such, the Veteran remained in disagreement with the Remand processing of his claim.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's correct mailing address and update VA systems as appropriate.  

2.  Schedule the Veteran for a Travel Board hearing at the local RO in St. Petersburg, Florida.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




